707 N.W.2d 589 (2005)
46TH CIRCUIT TRIAL COURT, Plaintiff, Counter-Defendant, Third-Party Defendant-Appellee,
v.
CRAWFORD COUNTY and Crawford County Board of Commissioners, Defendants, Counter-Plaintiffs, Third-Party Plaintiffs-Appellants, and
Kalkaska County, Intervening Third-Party Plaintiff, Counter-Defendant-Appellant, and
Otsego County, Third-Party Defendant.
Nos. 126088, 126089, 126090 & (136). COA Nos. 246823, 248593, 251390.
Supreme Court of Michigan.
December 28, 2005.
By order of October 1, 2004 the application for leave to appeal and the application *590 for leave to appeal as cross-appellant were held in abeyance pending the decision by the Court of Appeals in 46th Circuit Trial Court v. Crawford County, 266 Mich.App. 150, 702 N.W.2d 588 (2005) (Docket Nos. 254179, 254181, 256129, and 257234), and Crawford County v. Otsego County, 266 Mich.App. 150, 702 N.W.2d 588 (2005) (Docket Nos. 254180, 254182).
On order of the Court, the opinion having been issued on May 3, 2005, 266 Mich. App. 150, 702 N.W.2d 588 (2005), the applications are again considered, and it now appearing to this Court that the case of 46th Circuit Trial Court v. Crawford County, 474 Mich. 986, 707 N.W.3d 591 (2005) (Docket No. 128878) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present applications for leave to appeal, we ORDER that the applications be held in ABEYANCE pending the decision in that case.